DETAILED ACTION
This action is responsive to the Response after Ex Parte Quayle Action filed on July 12, 2021.
Claims 1 and 6-7 have been amended.
Claims 1-7 have been examined. Claims 1-7 are allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendments
The objection of claims 1 and 6-7 is withdrawn in view of applicant’s amendments.

Reason for Allowance 

The following is an examiner’s statement of reasons for allowance: 
   	After further searches and consideration the Examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior art of record. Independent claims 1, 8 and 17 are considered allowable since when reading the claim in light of the specification, none of the prior art of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:  	In claims 1 and 6-7:
generate a plurality of candidates of new instruction sequences capable of obtaining an execution result as same as in the instruction sequence, by replacing at least a part of a plurality of nop (no operation) instructions included in the instruction sequence with a wait instruction that waits for completion of all preceding instructions;   	delete any one of the nop instructions and the wait instruction from each of the new instruction sequences, when the execution result does not change in case any one of the nop instructions and the wait instruction is deleted from the new instruction sequences in the candidates; and    	select a one candidate among the plurality of candidates subjected to the delete, the one candidate having the number of instructions equal to or less than a certain number, and having a smallest number of execution cycles among the plurality of candidates.”

The following prior art references being made of record were found to be relevant to allowed independent claims 1 and 6-7. A summary of each reference is provided followed by an explanation as to why the reference does not teach, either solely, or in combination with the other cited references.   	Kloker (US Pat. No. 4,539,684)  	Kloker set forth a digital communication system including an encoder and decoder for the transmission of digital information over a transmission medium, the system having automatic frame synchronization and error correction requiring a 

   	Wright et al. (US Pat. No. 6,351,822)  	Wright set forth a computer data storage system configured for patching Read Only Memory (ROM) by remapping data sections, the ROM containing a token to define the start of each one of the data sections and a patch existing for at least one of the data sections, the patch providing additional data at the start of the data section; whereby the patch is included in one of the data sections when an access to one of the 

Based on the prior arts of record, Examiner concluded that the claimed invention as set forth in each of the independent claims in the subject application are allowable; therefore, dependent claims set forth in the application are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to examiner Anibal Rivera, whose telephone/fax numbers are (571) 270-1200 and (571) 270-2200, respectively. The examiner can normally be reached Monday-Friday from 7:30 AM to 5:00 PM.
  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough, can be reached at (571) 272-6799.

  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANIBAL RIVERA/Primary Examiner, Art Unit 2192